Judgment reversed upon the law and the facts, and new trial granted, costs to abide the event. The status of Mrs. Williams is not clearly shown. We are not prepared to say that defendant would not be liable if it knowingly permitted a careless or unskilled person to continue work, particularly if such work required skill. The question of defendant’s liability for the transfer of the Dowd girl, after she was afflicted with the infectious disease, from the large ward into the small one, where plaintiff was located, is also presented, as well as the duty of defendant to warn those in charge of the small ward when the transfer was made. Wo deem these questions important in this case, and believe they can be more fully and fairly considered after a thorough trial of the issues. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.